Citation Nr: 1236319	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) between March 11, 2008 and February 17, 2009. 
 
2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder  between February 18, 2009 and May 9, 2011. 
 
3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder from May 9, 2011. 
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1968 to May 1970. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The issue of entitlement to a rating in excess of 70 percent for PTSD from May 9, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  From March 11, 2008 to February 17, 2009, the Veteran's posttraumatic stress disorder was not productive of more than occupational and social impairment with reduced reliability and productivity. 
 
2.  From February 18, 2008 to May 9, 2011, the Veteran's posttraumatic stress disorder was productive of occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment. 
 
 
CONCLUSIONS OF LAW
 
1.  From March 11, 208 to February 17, 2009, the criteria for an evaluation in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011). 
 
2.  From February 18, 2008 to May 9, 2011, a 70 percent rating, but not higher, for posttraumatic stress disorder is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.130, Diagnostic Code 9411. 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VCAA
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and how VA determines the disability rating and effective date.  The notice predated the rating decision.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 
 
Legal Criteria and Analysis
 
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 
 
When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 
 
Under 38 C.F.R. § 4.130, Diagnostic Code 9411, posttraumatic stress disorder is rated under the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 
 
A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 
 
A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id. 
 
A Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A global assessment of functioning score between 41 and 50 indicates that the veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the global assessment of functioning scale. 
 
The Veteran's posttraumatic stress disorder is currently rated as 50 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
Factual Background
 
A February 2008 VA outpatient treatment note described the Veteran's symptoms as holding steady to date.  He reported sleeping about four hours nightly, and having depression and anxiety.  He denied suicidal or homicidal ideation, and there were no auditory or visual hallucinations.  Intermittent nightmares were reported.  Mental status examination revealed that he had a mildly dysphoric mood.  He was well dressed and groomed, and appropriately interactive in conversation.  There were no tremors, tics, mannerisms or akathesias noted.  His speech had normal rate, and it was organized, coherent, relevant, and logical with no stammering or stuttering present.  He reported at times being angry, but not euphoric.  Intermittent flashbacks were reported.  His thought process was organized and goal oriented, and abstract thinking and memory were intact.  His judgment was good; he had friends; and, insight was complete.  His prognosis was encouraging and he was assigned a global assessment of functioning score of 55-60.
 
A December 2008 VA outpatient treatment record notes the Veteran reported increased anger, sleeping about three to four hours nightly, and having variable depression.  He reported that his anxiety level was high, but he denied suicidal or homicidal ideation.  There was no evidence of auditory or visual hallucinations.  Intermittent nightmares were reported.  Mental status examination revealed that the appellant had a moderately dysphoric affect.  He was well dressed and groomed, and was appropriately interactive in conversation.  He reported having meltdowns at work lately with increased anger.  Motor examination reveal no tremors, tics, mannerisms or akathesias noted.  His speech had normal rate, and it was organized, coherent, relevant, and logical with no stammering or stuttering present.  He reported feeling anxious, sad, depressed and angry, but not euphoric.  Intermittent flashbacks were reported.  His thought process was organized, he was goal oriented, and abstract thinking and memory were intact.  Judgment was good; he had friends; and, insight was complete.  His prognosis was hopeful and he was assigned a global assessment of functioning score of 50.
 
A February 18, 2009 VA outpatient treatment report notes the Veteran reported having significant anger.  He reported sleeping about four hours nightly.  Anxiety and depression were variable, and generally moderate to moderately high.  He admitted to the presence of passing suicidal or homicidal ideation, but with no serious intent or plan.  There were no auditory or visual hallucinations.  Intermittent nightmares were present.  Mental status examination revealed a moderately dysphoric affect.  The appellant was well dressed and groomed, and was appropriately interactive in conversation.  There were no tremors, tics, mannerisms or akathesias noted.  His speech had normal rate, and it was organized, coherent, relevant, and logical with no stammering or stuttering present.  He reported feeling anxious, sad, depressed and angry, but not euphoric.  Intermittent flashbacks were present.  Thought process was organized and goal oriented.  Abstract thinking and memory were intact.  His judgment was good and insight was complete.  He reported socializing only with his wife.  His prognosis was hopeful and he was assigned a global assessment of functioning score of 45.
 
VA outpatient treatment records of April 2009 noted similar symptoms as in February 2009.
 
In May 2009, the Veteran was afforded a VA examination.  During his examination, the Veteran reported experiencing stress, aggravation, and anger.  He reported having melt downs in situations he used to be able to handle.  He reported feeling like he was going to boil over  He reported depression, nightmares, decreased appetite, flashbacks, suicidal and homicidal ideation, road rage, and social isolation.  The Veteran stated that he experienced stress, depressed mood, a loss energy, poor appetite, agitation and social isolation daily.  Flashbacks reportedly occurred  about once a month, and nightmares reportedly occurred three to four nights per week.  Homicidal ideations were reportedly occurring at least weekly.  It was noted that the Veteran had worked at an wholesale company since he got out of the military.  The Veteran stated that he had been married twice, the first relationship lasting ten years with no children.  The second relationship has lasted about fifteen years and he sees his step children as his own.  He described his relationship to his wife as basically good but rocky.  He stated that he had some friends but he did not like to go out and did not trust anyone 100 percent.  He reported isolating himself. 
 
On mental status examination, the Veteran was found to be socially isolative, people aggravated him.  He reported not going out often because he did not like crowds.  He did not meet people easily.  He was extremely moody, agitated and depressed.  The examiner noted that the appellant struggled with suicidal ideation but without a plan or intent at the time of the exam.  The appellant complained of severe stomach problems due to his anxiety.  He reported having flashbacks and nightmares that interfered with his sleep.  The examiner characterized his symptoms as moderate to severe, and having increased in severity over the prior  six months.  He had no delusions but he did report some hallucinations.  The symptoms did not interfere with his employment and social functioning.  It was noted that the appellant became easily angry and had quit carrying firearms in his vehicle for fear he might actually use one sometime.  He reported suicidal ideation but without plan or intent at any point.  He was oriented to person, place and time.  He has some short term memory loss.  He endorsed panic attacks, depression and anxiety.  He was diagnosed with PTSD and was assigned a global assessment of functioning score of 49.  
 
VA outpatient treatment records of April and October  2009 note the Veteran denied suicidal or homicidal ideation.  Records of October 2010 note that he endorsed suicidal ideations but without plan.  
 
A March 2011 VA outpatient treatment record notes the Veteran reported sleeping about three to four hours nightly.  Anxiety and depression were variable.  He admitted to passing suicidal or homicidal ideation, but without intent or plan.  There were no auditory or visual hallucinations.  Intermittent nightmares and flashbacks were present.  He reported ongoing isolation and numbing affect.  He was hyper-alert and notably on-guard.  He was oriented times three.  His demeanor was friendly.  His speech was slow but baseline rate and rhythm, organized, with coherent and relevant content.  There was no stammering or stuttering present.  His mood was moderately dysphoric with the presence of intermediate to significant depression and anxiety.  His affect was congruent, his thought process was organized and goal oriented, and his abstract thinking and memory were intact.  His judgment was good and, insight was complete.  His prognosis was hopeful and he was assigned a global assessment of functioning score of 45.  It was noted his status was fair to poor.  
 
Having reviewed all of the evidence, the Board finds that, prior to February 18, 2009, the Veteran's PTSD was manifested by not more than occupational and social impairment with reduced reliability and productivity.  The Board finds, however, that after resolving reasonable doubt in the appellant's favor that since February 18, 2009, the Veteran's PTSD most nearly approximated the occupational and social impairment with deficiencies in most areas described in the 70 percent disability rating criteria. 
 
Prior to February 18, 2009, the Veteran's symptoms included nightmares, flashbacks, hypervigilance, and anxiety.  A dysphoric affect and depressed mood were also noted.  Notably, symptoms such as suicidal ideation, intermittently illogical, obscure or irrelevant speech, impaired impulse control and difficulty in a work like setting were not demonstrated.  Further, during this period, while some familial and work-related problems were reported, the Veteran had been married to the same woman for over 15 years and he had a good relationship with his family.  Moreover, the appellant consistently denied any history of suicidal ideation, and there was no evidence of obsessional rituals which interfered with routine activities.  There was no evidence of illogical speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Prior to February 18, 2009 there was no evidence of any circumstantial, circumlocutory or stereotyped speech or difficulty in understanding complex commands.  The Veteran's judgment and insight were described as good.  The Veteran was assigned global assessment of functioning scores ranging from 50-60 which indicate, at worst, serious symptoms.  The Board finds, however, that the preponderance of evidence demonstrated reduced occupational and social impairment which most nearly approximated those described in the 50 percent rating criteria during this period. 
 
In contrast, from February 18, 2009, the evidence demonstrates symptomatology most appropriately rated as 70 percent disabling.  As of that date, the Veteran for the first time, expressed verbal indications of suicidal and homicidal ideation.  Isolative tendencies, and increased anxiety and anger were also noted.  Global assessment scores of 45 are further evidence of serious PTSD symptoms.  Accordingly, given the Veteran's demonstrable decrease in his ability to function, the Board finds that, between February 18, 2009 and May 9, 2011, the date of his hearing before the undersigned, a 70 percent disability rating is warranted. 
 
The Board, however, finds that between February 18, 2009 and May 9, 2011, that the evidence preponderates against entitlement to a 100 percent rating.  The Veteran was not totally occupationally and socially impaired due to a gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, or any evidence of being a persistent danger of hurting himself or others.  While he has a strained family relationship, he has maintained a relationship with his family.  The record shows that the appellant has worked essentially full time during the appellate term at issue.  While suicidal and homicidal ideation have been evidenced, intent and plan have been consistently denied.  At his VA examination, the Veteran consistently was appropriately groomed, cooperative, alert, and fully oriented to person, place, and time.  In light of these factors a 100 percent schedular rating is not in order.  There is no evidence that PTSD alone precluded employment during this term.
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun. 
 
 
ORDER
 
Entitlement to a rating in excess of 50 percent for posttraumatic disorder from March 11, 2208 and February 18, 2009, is denied. 
 
Entitlement to a 70 percent evaluation, but no higher, for posttraumatic stress disorder from February 18, 2009 to May 9, 2011 is granted subject to the laws and regulations governing the award of monetary benefits. 
 
REMAND
 
At the Travel Board hearing of May 2011, the Veteran testified his PTSD symptoms had increased in severity.  He testified he no longer has a sense of comfort at his employment as he previously did and he would quit if possible.  He testified that he was increasingly short with people, having more anxiety, and increased problems with depression.  The Veteran denied having close friends and he will do anything to avoid social interaction.  He endorsed suicidal thoughts and having a plan.  He denied delusions but endorsed paranoia.  
 
The Veteran's testimony suggest an increase in the severity of the his symptoms.  The exact degree of any increase, and whether such an increase warrants a higher rating is unclear from the evidence on file.  Therefore, a remand is required in order to obtain clarification on these issues.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.). 
 
The Veteran also testified that he continues to be treated for his PTSD at the Abilene VA.  A review of the file shows that records through May 2011 have been associated with the claim file.  Records since then must be obtained and associated with the claim file.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should take appropriate action to secure any pertinent treatment records dating since May 2011 which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond. 
 
2.  Thereafter, the AMC/RO must have a VA psychiatrist examine the Veteran and all pertinent records, including any newly offered evidence, to determine the nature and extent of the appellant's posttraumatic stress disorder since May 9, 2011.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  The examiner must address whether it is at least as likely as not that the Veteran's posttraumatic stress disorder since May 9, 2011, or any portion of time since May 9, 2011, has been productive of total occupational and social impairment.  The psychiatrist must opine whether it is at least as likely as not, i.e., there is at least a 50/50 chance, that PTSD alone precludes the Veteran from obtaining and maintaining employment.  The psychiatrist must provide a rationale for any opinion offered.  If the psychiatrist cannot offer an opinion without resorting to speculation, he or she must so state, and explain why speculation is required to reach the opinion offered. 
 
3.  The AMC/RO must review any medical examination report to ensure that it is in complete compliance with the directives of this remand.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once. 
 
4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 
 
5.  Thereafter, the RO must readjudicate the question of what rating is warranted for PTSD from May 9, 2011.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


